Order of the County Court of Kings county modified by striking out all except the first direction, and adding to the first direction the words “ upon condition that the plaintiff repay to the defendant the sum of $450, with interest thereon from the 16th day of April, 1915,” and as modified affirmed, with ten dollars costs and disbursements to the appellant. (See Beers v. Hendrickson, 45 N. Y. 665, 669; Lee v. Vacuum Oil Co., 126 id. 579.) Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.